STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 29, 2018
               Plaintiff-Appellee,

v                                                                   No. 336716
                                                                    Eaton Circuit Court
LOYD DONALD OSBORNE,                                                LC No. 16-020079-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of one count of operating while
intoxicated, MCL 257.625(1)(a), and one count of resisting and obstructing a police officer,
MCL 750.81d(1). The trial court sentenced him as a fourth habitual offender, MCL 769.12, to
concurrent prison terms of 11 to 25 years for operating while intoxicated and 5 to 15 years for
resisting and obstructing. We affirm.

        At trial, eyewitness testimony established that on January 29, 2016, at around 11:00 p.m.,
defendant was driving erratically in the parking lot of his apartment complex. A fellow resident
called the police after she heard the sound of squealing tires and observed defendant strike either
a pole or tree, circle around in “donuts,” and drive in and out of parking spaces. The witness
observed defendant get out of his vehicle and exhibit signs of extreme intoxication before he
reentered his vehicle and continued to drive.

        Upon his arrival, Sheriff’s Deputy Nicklaus Newton observed a vehicle parked out of
place, which fit the description he received when dispatched. Defendant’s vehicle was “parked
half on the sidewalk, in the fire lane, half in the parking lot” with what appeared to be fresh
damage on the front driver’s side bumper. Newton performed a data search of defendant’s
vehicle license plate, and continued his investigation by following leads from bystanders
directing him toward defendant’s apartment. When Newton encountered defendant, he noted
that defendant matched the description of the person at issue that he had received when he was
dispatched, and he observed defendant’s bloodshot and glassy eyes, slurred speech, unsteady
stance, and the odor of alcohol on defendant’s breath.

        Newton testified that defendant admitted to driving “approximately 30 minutes” prior to
their encounter, admitted to consuming “two to three beers,” and identified the vehicle as his. At
some point, defendant walked outside to the parking lot with Newton, at which point Newton
                                                -1-
observed defendant’s unsteady walk. After defendant refused Newton’s request to participate in
a field sobriety test and a breathalyzer test, Newton placed defendant under arrest, and defendant
began resisting. Once defendant was secured, Newton obtained a search warrant and then a
blood draw, which revealed that defendant’s blood alcohol level was .233 grams per 100
milliliters of blood.

                               I. BLOOD ALCOHOL EVIDENCE

       Defendant first argues that the trial court should have granted his motion to suppress the
evidence of his blood alcohol level because Newton lacked probable cause to arrest defendant,
and because the search warrant authorizing the blood draw was not supported by probable cause.
We disagree.

       This Court reviews a trial court’s findings of fact in a suppression hearing for clear error.
People v Hyde, 285 Mich. App. 428, 436; 775 NW2d 833 (2009). However, the trial court’s
ultimate decision on a motion to suppress is reviewed de novo. People v Rizzo, 243 Mich. App.
151, 155; 622 NW2d 319 (2000); Hyde, 285 Mich. App. at 436. This Court also reviews “de novo
whether the Fourth Amendment was violated and whether an exclusionary rule applies.” Hyde,
285 Mich. App. at 436.

        The Fourth Amendment to the United States Constitution protects the right of the people
“against unreasonable searches and seizures,” and provides that “no Warrants shall issue, but
upon probable cause, supported by Oath or affirmation, and particularly describing the place to
be searched, and the persons or things to be seized.” US Const, Amend IV.; See Const 1963, art
1, § 11. “Probable cause exists when the facts and circumstances would allow a reasonable
person to believe that the evidence of a crime or contraband sought is in the stated place.”
People v Waclawski, 286 Mich. App. 634, 698; 780 NW2d 321 (2009). Probable cause must be
rooted in facts presented to the issuing magistrate under oath or affirmation. Id. Probable cause
may also be founded on hearsay, MCL 780.653; People v Harris, 191 Mich. App. 422, 425; 479
NW2d 6 (1991), and the affiant’s experience is relevant to its establishment. Waclawski, at 698.
Additionally, “[t]he affidavit should be signed by the affiant . . . .” Id.

       Under MCL 780.653,

              [t]he judge or district court magistrate’s finding of reasonable or probable
       cause shall be based upon all the facts related within the affidavit made before
       him or her. The affidavit may be based upon information supplied to the
       complainant by a named or unnamed person if the affidavit contains 1 of the
       following:

               (a) If the person is named, affirmative allegations from which the judge or
       district court magistrate may conclude that the person spoke with personal
       knowledge of the information.

              (b) If the person is unnamed, affirmative allegations from which the judge
       or district magistrate may conclude that the person spoke with personal


                                                -2-
       knowledge of the information and either that the unnamed person is credible or
       that the information is reliable.

        The exclusionary rule often requires trial courts to exclude unlawfully seized evidence in
a criminal trial. People v Goldston, 470 Mich. 523, 528; 682 NW2d 479 (2004). However, when
a search warrant is determined to be invalid, the seized items need not be suppressed if the police
officers obtained the warrant from a magistrate and executed it in good faith. United States v
Leon, 468 U.S. 897, 919-921; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984); Goldston, 470 Mich. at 541.

        “A custodial arrest of a suspect based on probable cause is a reasonable intrusion under
the Fourth Amendment.” People v Champion, 452 Mich. 92, 115; 549 NW2d 849 (1996). The
“arresting officer must possess information demonstrating probable cause to believe that an
offense has occurred and that the defendant committed it.” Id.; MCL 764.15. “Probable cause to
arrest exists where the facts and circumstances within an officer’s knowledge and of which he
has reasonably trustworthy information are sufficient in themselves to warrant a [person] of
reasonable caution in the belief that an offense has been or is being committed.” Champion, 452
Mich. at 115, quoting Brinegar v United States, 338 U.S. 160, 175; 69 S. Ct. 1302, 1310-1311, 93 L
Ed 1879 (1949).

        Here, Newton’s testimony indicates that he was responding to a call reporting erratic
driving, and that he was given a description: a “shorter male with a black hoodie and jeans”
driving a silver or gray Pontiac. Upon his arrival, he observed the vehicle matching the
description, parked partially on a sidewalk and partially in the fire lane, next to a no-parking
sign, and with damage to the front driver’s side bumper. Based on these observations, it would
have been reasonable to conclude that an impaired driver had been operating this vehicle given
the manner in which it was parked, the damage, and the fact that it fit the description given in a
report of erratic driving.

        Newton discovered that the vehicle was registered under defendant’s name, and he
followed what appear to have been two additional leads from bystanders directing him to
defendant’s apartment. When he encountered defendant, he observed that defendant matched the
description he received, and observed extremely clear symptoms of intoxication (e.g., unsteady
feet, swaying, a strong smell of alcohol, slurred speech, and bloodshot, glassy eyes). Defendant
then identified his vehicle and admitted to consuming alcohol, but refused a field sobriety test
and a breathalyzer test.

        When Newton arrested defendant, he had information demonstrating probable cause to
believe that the offense of operating while intoxicated (MCL 257.625(1)(a)) had occurred and
that the defendant committed it. Champion, 452 Mich. at 115. Newton had knowledge of the
reported erratic driving, he observed what appeared to be fresh damage on defendant’s vehicle,
and the vehicle was parked in a manner suggesting that someone impaired had been operating it.
Moreover, he prudently followed bystander leads that ultimately led him to defendant’s
apartment, where he observed defendant’s level of intoxication. Finally, defendant and his
vehicle both matched the descriptions Newton received. Newton’s testimony indicates a set of
factual circumstances sufficient to create the belief in a person of reasonable caution that
defendant had committed the offense of operating while intoxicated. Champion, 452 Mich. at
115.

                                                -3-
        The search warrant authorizing the blood draw was likewise supported by probable cause
and comported with MCL 780.653. The affidavit states that Newton believed that defendant was
the driver of a motor vehicle involved in a crash based on the following:

                Caller stated she witnessed a silver Pontiac driving in the parking lot, a
       place generally accessible to motor vehicles, spin its tires and hit a tree. Caller
       stated an older white male wearing a black hoodie exited the vehicle and stumbled
       when walking. Upon arrival I saw a silver Pontiac with fresh damage to the front
       parked in front of building. Made contact with the registered owner, [defendant],
       in his apartment. [Defendant] fit the description given and said the silver Pontiac
       is his, he parked it there and had been drinking.

               I believe that the named driver was under the influence of alcohol and/or
       controlled substances based on:

              Strong odor of intoxicants coming from [defendant’s] breath, watery
       bloodshot eyes, statements that he had been drinking, and he stumbled, and was
       unbalanced when he walked.

The basis for probable cause was properly set forth in facts presented to the issuing magistrate
under oath or affirmation, and the facts alleged were sufficient to allow a reasonable person to
believe that evidence of an operating while intoxicated offense would be present in defendant’s
blood sample. Waclawski, 286 Mich. App. at 698.

        In sum, defendant’s arrest was supported by probable cause, and the search warrant
authorizing defendant’s blood draw was likewise supported by probable cause. Therefore, the
trial court’s determination that the blood draw results were admissible at trial was not error.

                            II. SUFFICIENCY OF THE EVIDENCE

       Next, defendant argues that insufficient evidence was adduced at trial to support both of
his convictions. We disagree.

       A claim of insufficient evidence is reviewed de novo. People v Lueth, 253 Mich. App.
670, 680; 660 NW2d 322 (2002). In a criminal case, the test for sufficiency of the evidence is
whether a rational trier of fact, viewing the evidence in the light most favorable to the prosecutor,
could find that the essential elements of the crime were proven beyond a reasonable doubt.
People v Nowak, 462 Mich. 392, 399; 614 NW2d 78 (2000); People v Reese, 491 Mich. 127, 139;
815 NW2d 85 (2012). The Court should not interfere with the factfinder’s role of determining
the weight of evidence or the credibility of witnesses. People v Eisen, 296 Mich. App. 326, 331;
820 NW2d 229 (2012). A prosecutor need not negate every reasonable theory of innocence, but
must only prove his own theory beyond a reasonable doubt in the face of whatever contradictory
evidence the defendant provides. Nowack, 462 Mich. at 400.




                                                -4-
       A.      Operating while intoxicated

       Defendant was convicted of operating while intoxicated under MCL 257.625(1)(a),
which provides:

               (1) A person, whether licensed or not, shall not operate a vehicle upon a
       highway or other place open to the general public or generally accessible to motor
       vehicles, including an area designated for the parking of vehicles, within this state
       if the person is operating while intoxicated. As used in this section, “operating
       while intoxicated” means any of the following:

               (a) The person is under the influence of alcoholic liquor, a controlled
       substance, or other intoxicating substance or a combination of alcoholic liquor, a
       controlled substance, or other intoxicating substance.

        Here, the prosecution presented evidence that defendant operated his vehicle in the
parking lot of his apartment complex, i.e., a “place open to the general public or generally
accessible to motor vehicles, including an area designated for the parking of vehicles,” MCL
257.625(1), and that he was intoxicated while operating, i.e., “under the influence of alcoholic
liquor,” MCL 257.625(1)(a).

        A witness testified that she had a clear view of the parking lot while she was on her
balcony, and that she observed defendant strike a pole with his vehicle while he was “[d]oing
donuts,” driving in reverse “extremely fast,” and pulling in and out of parking spots. She
recounted that when defendant got out of his vehicle, he “could barely walk, could barely make it
to the mailboxes,” that “he walked in a full circle to get to the mailbox,” and was not walking in
a straight line. She further indicated that she observed defendant begin operating the vehicle
again before she called 911. Newton’s testimony likewise indicates that defendant was
intoxicated while he was driving. His testimony at trial indicated that defendant “said he was
driving a vehicle approximately 30 minutes before I made contact with him,” and that defendant
admitted to consuming alcohol. Moreover, Newton made several observations of intoxication
symptoms when he encountered defendant, and the jury heard expert testimony that defendant’s
blood alcohol level after his arrest was .233 grams per 100 milliliters of blood. See MCL
257.625(1).

         While the evidence did not establish that defendant must have been intoxicated at the
time of operation, viewing the evidence in the light most favorable to the prosecutor, a rational
trier of fact could find that the essential elements of MCL 257.625(1)(a) were established beyond
a reasonable doubt. Reese, 491 Mich. at 139; Nowack, 462 Mich. at 399. Defendant could have
asserted that he engaged in binge drinking after driving while in his apartment and was not
intoxicated during the actual operation of the vehicle; the expert testimony falls short of
indicating that defendant could only have reached such a high blood alcohol level over the
course of a certain time period. Actual testimony, however, indicated defendant’s intoxication
while he was operating his vehicle in the apartment parking lot, and viewing all of the evidence
as a whole, a rational trier of fact could conclude that defendant was intoxicated while operating
his vehicle.


                                               -5-
        There was testimony that when he first got out of his vehicle, defendant “walked in a full
circle to get to the mailbox,” “didn’t seem like he could find his way back to the vehicle . . . very
easily” and was not walking in a straight line. Testimony further indicated that police arrived
within minutes of the 911 call. Thus, the jury could have found beyond a reasonable doubt that
defendant was in fact intoxicated while he was driving based on eyewitness testimony, the expert
testimony indicating defendant’s blood alcohol level, and Newton’s testimony. Any doubt that
could be attributed to lay witness’s ability to discern intoxication was negated by the fact that it
was subsequently determined that defendant was extremely intoxicated. Moreover, any doubt
that defendant was intoxicated while he was operating would not have been reasonable because it
would defy all logical inferences that a rational trier of fact would draw from the testimony
presented.

        Defendant relies on People v Burton, 252 Mich. App. 130; 651 NW2d 143 (2002), for the
general proposition that because no police officer witnessed defendant operate his vehicle, there
was insufficient evidence upon which he could be convicted of operating while intoxicated. In
Burton, 252 Mich. App. at 131, the defendant was convicted of attempting to operate under the
influence, MCL 257.625, and attempting to operate with a suspended license, MCL 257.904.
This Court pertinently held that insufficient evidence was adduced at trial because the state failed
to prove that the defendant specifically intended to commit the offense of operating while
intoxicated, and that he acted in furtherance of that specific intent. Id. at 141. This Court
explained:

       The evidence established that defendant was intoxicated, that he was behind the
       wheel of his vehicle with his seatbelt fastened, that the engine of the vehicle was
       running, that it was in a stationary position with the transmission in either park or
       neutral, that the truck was in a golf course parking lot, that two empty beer bottles
       were found in the truck, that defendant failed a sobriety test, and that defendant
       had a blood alcohol level of 0.17 or 0.18. According to the officers, defendant
       also admitted driving the truck from one side of the parking lot to the other side,
       parking it next to a golf cart storage building.

               We conclude that this evidence fails to establish that defendant possessed
       the requisite specific intent. The evidence does not sufficiently establish that
       defendant was intending to use his truck as a motor vehicle as opposed to just a
       shelter. The mere fact that the engine was running does not sufficiently establish
       that defendant had or was intending to put the vehicle in motion. As one of the
       arresting officers conceded, it was possible that defendant was simply keeping the
       truck warm while he slept. [Id. at 142-143.]

The evidence in Burton concerned the defendant’s specific intent to operate his vehicle while
under the influence; it did not concern whether defendant had actually completed the offense of
operating under the influence because he was not charged with, nor convicted of, the completed
offense. See id. at 131, 142-143. Conversely, the evidence presented here concerned whether
defendant was intoxicated, and whether he had already driven while he was intoxicated.
Accordingly, Burton does not support defendant’s argument that there was insufficient evidence
adduced at trial to support the conviction for operating while intoxicated.


                                                -6-
       B.      Resisting and obstructing

      Defendant was convicted of resisting and obstructing a police officer under MCL
750.81d(1), which pertinently provides that

       an individual who assaults, batters, wounds, resists, obstructs, opposes, or
       endangers a person who the individual knows or has reason to know is performing
       his or her duties is guilty of a felony punishable by imprisonment for not more
       than 2 years or a fine of not more than $2,000.00, or both.

The prosecution presented evidence that defendant resisted and obstructed both Newton, a police
officer, MCL 750.81d(7)(b)(i), and an emergency medical service person, MCL
750.81d(7)(b)(ix), and that he knew or should have known that they were performing their
duties, MCL 750.81d.

        Newton’s testimony indicates that after securing defendant in handcuffs and escorting
him to the patrol car, “he started to pull away from me and started to resist and become verbally
abusive” and attempted “to move his body weight in a way to pull off my grip of my hand that I
had on his arm.” Newton’s testimony also indicated that he was wearing his full police uniform
and that he was using his fully marked patrol car while conducting the arrest. He further testified
that after he warned defendant of resisting and obstructing, defendant continued to resist, and
that while escorting him to the police car, “he pulled away really hard, to try to get away or get
out of my – my custody.” The jury also viewed portions of footage from Newton’s body camera
and patrol car dashboard camera.

        Moreover, the jury heard testimony that defendant resisted the blood draw after he was
arrested. Newton testified that defendant “resisted the blood draw” by “not holding his arm still
enough for the EMT to be able to . . . draw the blood.” There was additional testimony that
defendant would not hold still during the blood draw, and that “[h]e completely refused and was
pretty aggressive about it.” A finding that defendant did not resist and obstruct would not have
been reasonable because it would have contradicted all the evidence presented pertinent to
resisting and obstructing.

        Defendant relies on People v Moreno, 491 Mich. 38; 814 NW2d 624 (2012), for the
proposition that he was privileged to resist Newton’s unlawful arrest. In Moreno, the Supreme
Court held that MCL 750.81d(1) did not abrogate the common law right to resist an unlawful
arrest, and that “[c]onsistently with the common-law rule . . . the prosecution must establish that
the officers’ actions were lawful.” Id. at 41, 51-52. Defendant’s reliance on Moreno, however,
does not support his argument that he was convicted of resisting and obstructing with insufficient
evidence because, as discussed above, the prosecution established that defendant’s arrest for
operating while intoxicated was lawful (i.e., that it was supported by probable cause).

                                   III. SENTENCING ERROR

       Defendant next argues that he received an unreasonable sentence. We disagree.



                                                -7-
        Courts are not bound by the legislative sentencing guidelines, as they are only advisory.
People v Lockridge, 498 Mich. 358, 399; 870 NW2d 502 (2015). A sentencing court may depart
from the sentencing guidelines range without stating substantial and compelling reasons to
justify the departure, and the court’s sentence will be reviewed for reasonableness. Id. at 392.
The court must articulate on the record its reasons for imposing its sentence, and such is
sufficient if the court expressly relies on the guidelines or if it is clear from the context of the
court’s remarks that the court relied on them. People v Conley, 270 Mich. App. 301, 312-313;
715 NW2d 377 (2006). While the court must score and consider the sentencing guidelines, the
court is not compelled to impose a minimum sentence within the calculated range. Lockridge,
498 Mich. at 365. A court may not impose a minimum that exceeds two-thirds of the statutory
maximum. MCL 769.34(2)(b); People v Harper, 479 Mich. 599, 617; 739 NW2d 523 (2007).

        Defendant was convicted under MCL 750.81d(1), “a felony punishable by imprisonment
for not more than 2 years . . . .” (Emphasis supplied). Defendant was also convicted under MCL
257.625(1)(a). Subsection (9) of the operating under the influence statute provides:

              (9) If a person is convicted of violating subsection (1) or (8), all of the
       following apply:

                                              * * *

               (c) If the violation occurs after 2 or more prior convictions, regardless of
       the number of years that have elapsed since any prior conviction, the person is
       guilty of a felony and must be sentenced to pay a fine of not less than $500.00 or
       more than $5,000.00 and to either of the following:

               (i) Imprisonment under the jurisdiction of the department of corrections
       for not less than 1 year or more than 5 years. [MCL 257.625(9)(c)(i) (emphasis
       supplied).]

       Under MCL 769.12(1), when “a person has been convicted of any combination of 3 or
more felonies . . . and that person commits a subsequent felony within this state, the person shall
be punished upon conviction of the subsequent felony” in accord with the following provisions:

              (b) If the subsequent felony is punishable upon a first conviction by
       imprisonment for a maximum term of 5 years or more or for life, the court . . .
       may sentence the person to imprisonment for life or for a lesser term.

              (c) If the subsequent felony is punishable upon a first conviction by
       imprisonment for a maximum term that is less than 5 years, the court . . . may
       sentence the person to imprisonment for a maximum term of not more than 15
       years. [MCL 769.12(1)(b) and (c).]

       Here, defendant was sentenced as a fourth habitual offender, subjecting him to enhanced
sentencing under MCL 769.12. With respect to the operating while intoxicated conviction,
defendant received 11 to 25 years. Defendant’s criminal record indicates four prior felony
convictions for operating while intoxicated between 1999 and 2011. Therefore, defendant was


                                                -8-
subject to a statutory maximum sentence of five years, MCL 257.625(9)(c)(i), and the court was
thus authorized to impose a life sentence or less, MCL 769.12(1)(b).

       Turning to the resisting and obstructing conviction, MCL 750.81d(1), defendant received
5 to 15 years. Resisting and obstructing is a crime punishable upon a first conviction by
imprisonment for a maximum term that is less than 5 years, and because defendant had been
convicted of a combination of 3 or more felonies or attempts to commit felonies, the court was
authorized to impose a maximum sentence of 15 years. MCL 769.12. The five year minimum
sentence does not exceed two-thirds of the statutory maximum of 15 years, i.e., it does not
exceed 10 years. MCL 769.34(2)(b).

        At sentencing, the court noted that defendant had seven prior felonies, and 23 prior
misdemeanors, including seven drinking and driving offenses, of which five were felonies. The
court further noted that defendant was on parole for OUIL when he committed the instant
offenses. The court opined that the guidelines were not high enough given defendant’s history
and explained that defendant is a danger to society, and that he was likely to continue to commit
crimes upon release. We find that defendant’s sentence is reasonable because his criminal
history demonstrates a propensity to continue driving under the influence regardless of whether
he goes to prison for the offense, and every time he operates under the influence, he endangers
the public.

                       IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Finally, defendant argues that he received ineffective assistance of counsel. We disagree.
We first note that these claims are unpreserved because defendant failed to raise them in a timely
filed motion for a new trial, People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413 (2000) or
move for a Ginther1 hearing, People v Hurst, 205 Mich. App. 634, 641; 517 NW2d 858 (1994).
Accordingly, our review is limited to “errors apparent on the record.” People v Matuszak, 263
Mich. App. 42, 48; 687 NW2d 342 (2004). “A trial court’s findings of fact, if any, are reviewed
for clear error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882
(2008).

         To establish ineffective assistance of counsel, “the defendant must show that counsel’s
representation fell below an objective standard of reasonableness,” in addition to establishing
“that the deficient performance prejudiced the defense.” Strickland v Washington, 466 U.S. 668,
687-88; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). “[D]efendant must overcome the strong
presumption that his counsel’s action constituted sound trial strategy under the circumstances.”
People v Toma, 462 Mich. 281, 302; 613 NW2d 694 (2000). With respect to prejudice, the
defendant must establish that counsel’s deficiency “was so prejudicial to him that he was denied
a fair trial.” Id. Accordingly, the defendant must establish that there is “a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -9-
different.” Id. at 302-303. Further, counsel is not required to argue frivolous or meritless
motions, and the failure to do so does not amount to ineffective assistance of counsel. People v
Gist, 188 Mich. App. 610, 613; 470 NW2d 475 (1991).

        Defendant first claims that he received ineffective assistance of counsel when his trial
attorney informed him during his preliminary examination that in order to be accepted into a
sobriety assistance program, he was required to waive the preliminary examination and attend a
meeting with the prosecutor. Next, defendant claims that he received ineffective assistance of
counsel because his attorney held status conferences without defendant being present. Defendant
fails, however, to advance any comprehendible allegations of objectively deficient performance
on behalf of his initial trial counsel that are rooted in facts found in the record. Moreover, his
allegations of prejudice are supported neither in fact nor law. Accordingly, we reject his claims
that he received ineffective assistance of counsel.

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ Deborah A. Servitto
                                                            /s/ Mark T. Boonstra




                                              -10-